 



Exhibit 10.2
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of ___, 200___,
between QUINTANA MARITIME LIMITED, a Marshall Islands company (the “Company”),
and ___(the “Employee”). The parties agree as follows:
     1) Award. Pursuant to the QUINTANA MARITIME LIMITED 2005 STOCK INCENTIVE
PLAN (the “Plan”), as of the date of this Agreement, ___shares (the “Restricted
Shares”) of the Company’s common stock shall be issued as hereinafter provided
in the Employee’s name subject to certain restrictions thereon. The Restricted
Shares shall be issued upon acceptance hereof by Employee and upon satisfaction
of the conditions of this Agreement. The Employee acknowledges receipt of a copy
of the Plan and agrees that this award of Restricted Shares shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof.
     2) Restricted Shares. The Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Employee’s employment with the Company for any
reason other than as provided in Section 2(b), the Employee shall, for no
consideration, forfeit to the Company all Restricted Shares then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
     b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall
lapse as to the Restricted Shares in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date:

              Number       of Restricted Shares Granted       as to Which   Date
  Forfeiture Restrictions Lapse  
_________
    —%  
 
       
_________
    —%  
 
       
_________
    —%  
 
       
_________
    —%  
 
       
_________
    —%  
 
       
_________
    —%  

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the Employee’s employment with the Company is
terminated by reason of his death or disability (within the meaning of section
22(e)(3) of the Code), the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions.
     2. Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Employee’s name, pursuant to which the Employee
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions). The Employee
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the stock until the Forfeiture Restrictions have expired (except with regard to
a “qualified domestic relations order”), and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares. The certificate
shall contain an appropriate endorsement reflecting the Forfeiture Restrictions.
The certificate shall be delivered upon issuance to the Secretary of the Company
or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Shares occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award. On the date of this Agreement, the Employee shall, if required by the
Committee, deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Employee is a party) in the
name of the Employee in exchange for the certificate evidencing the Restricted
Shares.
     3. Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
     4. Withholding of Tax and Tax Elections. To the extent that the receipt of
the Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state, or local income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of

 



--------------------------------------------------------------------------------



 



money as the Company may require to meet its obligation under applicable tax
laws or regulations. The Employee may elect with respect to this Agreement to
surrender or authorize the Company to withhold shares of stock of the Company
(valued at their Fair Market Value on the date of surrender or withholding of
such shares) to satisfy any tax required to be withheld by reason of
compensation income resulting under this Agreement. An election pursuant to the
preceding sentence shall be referred to herein as a “Stock Withholding
Election.” All Stock Withholding Elections shall be made by written notice to
the Company at its principal executive office addressed to the attention of the
Secretary. The Employee may revoke such election by delivering to the Secretary
written notice of such revocation prior to the date such election is implemented
through actual surrender or withholding of shares of stock of the Company. If
the Employee fails to pay the required amount to the Company or fails to make a
Stock Withholding Election, the Company is authorized to withhold from any cash
remuneration or stock remuneration, including withholding any Restricted Shares
distributable to the Employee under this Agreement, then or thereafter payable
to the Employee any tax required to be withheld by reason of compensation income
resulting under this Agreement or the disposition of Restricted Shares acquired
under this Agreement.
If the Employee makes the election authorized by section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Employee shall submit to the
Company a copy of the statement filed by the Employee to make such election.
     5. Status of Stock. The Employee agrees that the Restricted Shares issued
under this Agreement will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws. The Employee also agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
     6. Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company, a parent or subsidiary
corporation (as defined in section 424 of the Code) of the Company. Nothing in
the adoption of the Plan, nor the award of the Restricted Shares thereunder
pursuant to this Agreement, shall confer upon the Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, the Employee’s employment by
the Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Employee or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.

 



--------------------------------------------------------------------------------



 



     7. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.
     8. Amendment. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by the Employee or by any
employee, officer, or representative of the Company or by any written agreement
unless signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.
     10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Marshall Islands, without regards to conflicts
of laws principles.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

         
 
  QUINTANA MARITIME LIMITED
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  EMPLOYEE
 
       
 
   
 
  [Name of Employee]

 